Case 2:21-cv-03816-JDW Docur

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Nakea Mathis

 

 

 

(In the space above enter the full name(s) of the plaintiff(s).)

+ against -

AmeriFinancial Soultions COMPLAINT

Jury Trial: Wl Yes © No

 

(check one)

 

 

 

 

 

 

 

 

 

(in the space above enter the full name(s) of the defendant(s). If you
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part I. Addresses should not be included here.)

I. Parties in this complaint:

A. List your name, address and telephone number. If you are presently in custody, include your identification
number and the name and address of your current place of confinement. Do the same for any additional
plaintiffs named. Attach additional sheets of paper as necessary.

 

 

 

 

 

Plaintiff Name Nakea Mathis
Street Address 430 London Drive Coatesville
County, City Coatesville
Pennslyvania,
State & Zip Code 19320
Telephone Number

Rev. 10/2009
Case 2:21-cv-03816-JDW Docur

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where each defendant can be
served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.

Attach additional sheets of paper as necessary.

Defendant No. 1

Defendant No. 2

Defendant No. 3

Defendant No. 4

II. Basis for Jurisdiction:

Name

AmeriFinancial Solutions

 

Street Address

P. O. Box 65018

 

County, City

Baltimore

 

State & Zip Code

Name

MD 21264

 

 

Street Address

 

County, City

 

State & Zip Code

Name

 

 

Street Address

 

County, City

 

State & Zip Code

Name

 

 

Street Address

 

County, City

 

State & Zip Code

 

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. §
1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenship case.

A. What is the basis for federal court jurisdiction? (check all that apply)
Q Diversity of Citizenship

Ke Federal Questions

issue?

If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at

 

 

 

Rev. 10/2009
Case 2:21-cv-03816-JDW Docur

C. If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

Plaintiff(s) state(s) of citizenship

 

Defendant(s) state(s) of citizenship

 

U1. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in a
separate paragraph. Attach additional sheets of paper as necessary.

A. Where did the events giving rise to your claim(s) occur? See Attached

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur? See Attached

 

 

 

 

What Cc. Facts: See Attached

happened
to you?

 

 

 

 

 

 

 

 

 

Who did
what?

 

 

 

 

 

 

 

 

Was
anyone
else
involved?

 

 

 

 

 

 

 

 

 

Who else
saw what
happened?

 

 

 

 

Rev. 10/2009 ~3-
Case 2:21-cv-03816-JDW Docur

 

IV. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical treatment, if any,

you required and received. See Attached

 

 

 

 

 

 

 

 

 

 

Vv. Relief:

State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and
the basis for such compensation.

The defamation, conduct and actions/inactions of AmeriFinancial Solutions were willful, deliberate, intentional, and/or reckless disregard for the

interest and rights of the Plaintiff such as to justify and award of compensatory, statutory and punitive damages against Defendant in an amount to
be determined by the court.

 

 

 

 

 

 

 

 

 

 

 

 

Rev. 10/2009 -4-
Case 2:21-cv-03816-JDW Docur

I declare under penalty of perjury that the foregoing is true and correct.

Signed this LO) day of a Leu ged 20.24

 

 

\
y

Signature of Plaintiff

wa
Mailing Address 430 London Drive
Coatesville, Pennsylvania
19320

 

 

Telephone Number

 

Fax Number (if you have one)
E-mail Address nakeamathiscase @gmail.com

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
provide their inmate numbers, present place of confinement, and address.

For Prisoners:
I declare under penalty of perjury that on this day of , 20 , Lam delivering

this complaint to prison authorities to be mailed to the Clerk’s Office of the United States District Court for the
Eastern District of Pennsylvania.

Signature of Plaintiff:

 

Inmate Number

 

Rev. 10/2009 -5-
1.

Case 2:21-cv-03816-JDW Docur

Statement of Claim

Plaintiff Nakea Mathis is a citizen of the State of Philadelphia.

Plaintiff is a “consumer” defined 15 U.S.C § 168a(c) of the FCRA.

As reflected on its website, Defendant is a medical debt collection agency that
specializes in the collection of medical receivables for hospital-based physician groups

located in Maryland.

American Financial Solution Account Number 255458XX.

Plaintiff brings this action for damages based upon Defendant's violation of the Fair Credit
Reporting Act (“FCRA”) 15 U.S.C § 1681 and unlawful conduct.

1.

Defendant falsely reported incorrect debt information to the national credit reporting
agencies including but not limited to, the incorrect debt amount, account status, and
status update.

The balance amount of $654 reported to national consumer reporting agencies by
Defendant is incorrect.

See attached Exhibit A.

Plaintiff brings this action for damages based upon Defendant's violation of the Fair Debt
Collection Practices Act (“FDCPA”) U.S.C. § 1692 and unlawful conduct.

1.

Defendant's debt collection efforts attempted and/or directed towards the Plaintiff
violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or
misleading representation or means in connection with the collection of any debt.

Defendant violated §1692e:
a. As the credit report falsely represents the true amount of the debt in violation of

§1692e(2)(A); and
b. By making a false and deceptive representation in violation of §1692e(10).
Case 2:21-cv-03816-JDW Docur

On or about the year of 2020 the Plaintiff started receiving calls to her phone from
Defendant in an effort to collect the alleged debt.

During the calls, Defendant did not inform Plaintiff that making a payment would reage
the debt which would make the contract invalid.

Plaintiff has been unfairly misled by Defendant’s actions.
Defendant has several billing and collections complaints on www. bbb.org.

See attached Exhibit B.

Plaintiff brings this action for damages based upon Defendant's violation of the Telephone
Consumer Protection Act 47 (TCPA), U.S.C. § 227 and unlawful conduct.

1.

4.

In or about the year 2020 the Plaintiff started receiving calls to her phone from
Defendant in an effort to collect the alleged debt.

Plaintiff received over 200 calls from Defendant in an attempt to collect the alleged debt.

The Defendants’ excessive calls affected Plaintiffs ability to use their phone, work and
cause emotional and physical distress.

See attached Exhibit C.

As aresult of Defendant's conduct, actions, and/or inactions, Plaintiff suffered damage by loss
of credit, loss of ability to purchase and benefit from the credit, increased interest rate, loss of
loans, humiliation, and embarrassment of credit denials.

1.

2.

Plaintiff was denied credit cards, and credit increases because of Defendants’ unlawful
conduct.

See attached Exhibit C.
Case 2:21-cv-03816-JDW Docur

XNIDI
 

6:14 of = ‘e
< Account Details
Experian Credit Report
As of: Today

AMERIFINANCIAL SOLUTIO

255458XX
Original Creditor TRI-COUNTY EMERG.
PHYS. LLC
Company Sold -
Account Type Collection
Date Opened Nov 02, 2018
Account Status -
Payment Status Seriously past due date /

assigned to attorney,
collection agency, or credit
grantor&apos;s internal
collection department

Status Date Nov 2018
Usage -
Balance $654
Balance Updated Aug 02, 2021
Original Balance $654
Monthly Payment “
Past Due Amount $654
Terms 1 Month
Responsibility Individual

Your Statement:

Comments:
Account information disputed by consumer

Contact Information:
800-753-7100

DAERTIAAANDE AAN 914404

Case 2:21-cv-03816-JDW Docur
Case 2:21-cv-03816-JDW Docun

XN IDI
Case 2:21-cv-03816-JDW Docun
see. Better Business Bureau®

Home > Washington > Bremerton > Credit and Debt Counseling > American Financial Solutions > Compiaints

Complaints

Complaints ® 500 Pacific Ave

Bremerton, WA 98337

~~ American Financial Solutions @ hitovwmmw.mnyfinancialgals.org

J (888) 864-8623

 

BBB Business Profiles may not be reproduced for sales or
promotional purposes.

BBB Business Profiles are provided solely to assist you in
exercising your own best judgment, BBB asks third parties who
publish complaints, reviews and/or responses on this website to
affirm that the information provided is accurate, However, BBB
does not verify the accuracy of information provided by third
parties, and does not guarantee the accuracy of any information
in Business Profiles.

When considering complaint information, please take into
account the company’s size and volume of transactions, and
understand that the nature of complaints and a firm's responses
to them are often more important than the number of complaints
BBB Business Profiles generally cover a three-year reporting
period, 88B Business Profiles are subject to change at any time.
Ifyou choose to do business with this business, please let the
business know that you contacted BBB for a BBB Business
Profite.

As a matter of policy, BBB does not endorse any product, service
or business.

Complaint Type: Problems with Product/Service Status: Answered
07/06/2020

| had been talking with an agent through this company in order to consolidate ail of my
debts and fix my credit. After deciding it was not in my best interest | decided to cancel
any process that | had started with this company. After the date | canceled all services
with this company they continued to contact my banks and get my two credit card
accounts closed. They also charged me the amount for their services even though |
canceled this. After getting through to someone they were able to refund my amount but
they did not help in reopening my accounts with my institutions leaving me in a horrible
situations with two closed accounts. | reached out to my banks and they told me that they
never received cancellation from American Financia! Solutions. | am not sure what to do
as | now have to closed accounts due to this company.
cm

Response 07/15/2020

In response to complaint *******, American Financlal Solutions (AFS) appreciates the opportunity
to address Ms. ******** concerns.

Ms. ******** enrolled in our Debt Management Plan (DMP) on January 17, 2020, During the credit
counseling consultation on that same day, Ms. “******* was verbally informed that the creditor
accounts placed on the DMP would be closed or inactivated. Additionally, the closing of creditor
accounts placed on the DMP is detailed in the attached Debt Management Agreement (DMA) in
section 2.4, which was electronically signed by Ms. “***** on January 17, 2020.

Proposals were submitted to Ms. ********* creditor accounts, listed on page 10 of the DMA, on
January 31, 2020. Creditor accounts, if not already closed, are closed by the creditor upon
receipt of the proposal. Regarding the accounts placed on Ms. ********* DMP, two of the accounts,
deer oreeeeete and —* were in collections and already closed. The “* **** proposal was approved
on February 5, 2020. The ******** proposal was in a pending (waiting for creditor response) status
when Ms. ******* called to cancel on February 19, 2020.

When Ms. ****** called to cancel on February 19, 2020, the day of her first debit, she cited calling
six days before to cancel her account. However, AFS has no phone records or file logs of a
previous cancellation call. The fast call and file opening prior to February 19, 2020, were both
from a phone call on February 11, 2020, when the co-client called to update a "cease and desist”
notation on the ***** account.

During the cancellation call on February 19, 2020, as a courtesy, AFS performed a two-day
expedited refund for the debit amount of $382. Ms. ******** advised that she and the co-client
wanted to cancel the DMP due to affordability issues, and that they were also going to dispute
the accounts. This was the last interaction AFS had with Ms. *****,

Regarding reopening the creditor accounts that were placed on the DMP, AFS has no control
over reopening a creditor account. The creditor determines whether a consumer's credit account
will be reopened. Furthermore, canceling the DMP does not predicate that the creditor will
reopen a closed account. Per most creditor policies, once an account is closed due to enrollment
in a DMP, the account is not eligible for reopening.

AFS contacted ** *** and ******** and verified their DMP policy does not allow for reopening of
accounts. Both creditors did advise, while accounts placed on a DMP are not eligible for
reopening, consumers can apply for new lines of credit directly.

AFS apologizes for any confusion MS. ******** has experienced and welcomes her to contact us
anytime during business hours with questions. We wish Ms. “****** the best in her future
endeavors.

Respectfully,

Jessica [A Rep peas
Director of Operations

Case 2:21-cv-03816-JDW Docun
Case 2:21-cv-03816-JDW Docun

Customer Response 07/15/2020

Complaint: ********
lam rejecting this response because:

Sincerely,

JSS On Jobber

lreached out to an individual named Mo several times before February 19th, 2020 to cancel. This
was via email, texting, and calling. | am sure you have access to these on your end. | reached out
to ** *** and ******* and they stated that the accounts were closed after February 49th, 2020. This
would be through their recorded phone calls. The fact that my accounts were closed after | had
canceled with American Financial Services, dissolving all contracts with AFS, is an indication that
this was in retaliation to me not using your services. You said there is no control over reopening
however you did have control over closing the accounts that you were unauthorized to do after
the dates listed above. To lash out at a customer with an intent to damage and harm them in any
way is a hate crime in the USA. If this cannot be resolved | will have to take further action. * *** is
working with me in reopening but it has to come from AFS to permit it based on a wrongful
closing of the account.

Complaint Type: Problems with Product/Service Status: Answered
06/05/2020

DO NOT DO BUSINESS WITH THIS COMPANY IT IS A SCAMIt! | set up and account for
monthly withdrawals to handie my debt. American Financial Solutions takes the monthly
payments on time but ever since | got this account | have had trouble EVERY TIME |
attempt to go online to see my account. The last rep | spoke to told me | would have to re
register and start all over vs just getting me a new password so that | can access my
account. | DO NOT like the idea of a new rep re registering my account And |am
frustrated beyond words. Basically I'm paying money but | have know way of checking up
on my account OR able to manage/control my funds and where they are being allocated. |
also received a collection letter for one of the accounts | handed over to American
Financial Solutions, so now | am confused and still unable to see MY ACCOUNT. The
main reason for my anger is the fact that this happens EVERY TIME | HAVE GONE TO
LOOK AT MY ACCOUNT. Multiple times, multiple new passwords, communicated with
multiple reps and supervisors, etc The last rep i spoke with stated that this doesn’t

happen often with most customers but | am hear as far as my experience | have not
logged in smoothly since | got the account in the beginning. | just think it’s a scam.
Response 06/08/2020

Firstly, we want to assure Ms. ****** that American Financial Solutions (AFS) is a legitimate
company that has empowered thousands of clients to take control of their debt. We sincerely
apologize for the technical issues Ms. ***** has experienced while attempting to log in to the AFS
client web portal.

We first assisted Ms. ****** with a password reset on 5/22/20, at which time we came to a
resolution where Ms. ****** was able to log in to the portal. Ms. **** called again on 6/4/20,
stating that she could not log in to the portal. We attempted to reset her password, however, Ms.
= said she was directed to the login home page instead of the reset password page. Our
Client Support Specialist recommended we delete her current internet account and "re-register"
her account with a new username and password since the internet account that was first set up
was not allowing her to log in. At that point, Ms. “**** became suspicious of our service and
questioned if we were a scam. Our representative attempted to affirm AFS' legitimacy and advise
Ms. ****** that we are a company acting in good faith, and this was merely a technical error. Ms.
*==* requested to speak to a supervisor. The supervisor also attempted to reiterate that the login
issues were simply a technical error, and AFS is a creditable company, but Ms. “****
disconnected the call.

AFS representatives have tried reaching out three times via a telephone call and once via email
since June 4th, 2020, to explain the situation and ensure Ms. ****** can access the portal.
However, Ms. ****** has not responded to our calls or email.

Additionally, AFS also reached out to our software provider to make sure there are no
extenuating circumstances related to Ms. *****' login credentials. Our software provider verified
Ms. “***' online login is working correctly. Our provider also recommended that she copy and
paste the password reset link in the search bar if the link does not direct her to the "New
Password" page. Sometimes browsers do not correctly read the URL. AFS also added the
following language to our password reset email "If the tink does not direct you to the password
reset page, please copy and paste the below link in your browser."

To address Ms. *****' concerns of being uncertain where her money is being allocated since she
cannot log in to the portal, AFS also sends monthly statements. We sent Ms. **** a monthly
statement on May 27th, 2020 that specified how her Debt Management Plan payment from May
15th, 2020, was disbursed.

AFS strives to create a seamless and user-friendly web user experience for our clients and
regrets that this was not the case for Ms. ******. We are pleased to be a debt management
service provider for Ms. ******, and we are here to help anytime between 6 am-6 pm PST with
logging into the client portal.

Complaint Type: Billing/Collection Issues Status: Answered
03/05/2020

I started debt consolidation with American financial on August 2018. | gave them the
information for all my debts and they told me everything was excepted. | paid every
month until paying It off today. One of the debts | had was for ****** ** totaling 1100
dollars. Starting in September of 2018 payments were being made by American financial
for less than the minimum amount and only on random months causing late payment
charges totaling 560 dollars on this card. This also caused a big hit on my credit score
which is very difficult to recover from. After talking to the credit card company they
informed me that American financial never set up payments with them. | have continued
to look at my account on American financials website and it has shown that payments
were being made and it was being paid off. This is not the case it actually increased by
400 dollars in 18 months.

Case 2:21-cv-03816-JDW

Docun
Case 2:21-cv-03816-JDW

Response 03/13/2020

To Whom It May Concern:

This correspondence is sent in response to a complaint *****"** filed with the Better Business
Bureau (BBB), which was forwarded to American Financial Solutions (AFS) on March 6, 2020, At
AFS, we strive to provide the best possible outcomes in helping our clients take control of their
debt and regret if this was not Ms. ****"** experience. Below is a brief history of our
communication since Ms. ******* enrollment in our Debt Management Plan (DMP) on August 7,
2018.

On August 7, 2018, Ms. ****** electronically signed and enrolled In the Debt Management Plan.
During the initial consultation, we reviewed the terms and conditions of the DMP, highlighted the
importance of timely payments and discussed Sections 1.4 and 2.3 of the DMP. She was informed
about the proposals that would be provided to creditors requesting the following potential
concessions: reduced interest rates, reduced monthly payments, and waived late or over-the-limit
fees. We advised Ms. ****** that concessions were subject to creditor approval.

Tek

Approximately one hour after Ms. ***** was approved for the DMP, we discovered the
“* account would not be eligible for the DMP until after September 14, 2018 as the account had
not been open for nine months. At that time, we called and left a voicemail for Ms. ****** regarding
the ***** ineligibility. Additionally, we also sent Ms. ***** a text that notified her of the
ineligibility of the ***** *** account. The voicemail instructed Ms. ***** that if she wanted to leave
the account on the DMP, she would need to ensure the DMP payment was sufficient and would
post to ***** “* on time. In response to our outreach, Ms. ****** emailed us on August 8, 2018
stating that her ****** ** account was past due by $124 and that she paid the minimum due.
Please note when creditor accounts are ineligible for DMP concessions, AFS provides the
customer two options: either leave the account on the DMP or remove the account. If the client
chooses to leave the account on the DMP, they are informed of their responsibility to ensure the
minimum payment that is made through the DMP and reaches the creditor by the due date.

On October 1, 2018, because of ****** **"’s new eligibility, we called and left a message for Ms.
+44 requesting the ***** ** balance in order to send a proposal and set up the account for
creditor concessions on the DMP. On October 8, 2018, we also sent a text with this request, but
Ms. ***** was unresponsive to our request. On October 10, 2018, we ieft a final voice message
with Ms. ****** requesting her to call us back, but she failed to respond.

On March 5, 2020, we became aware of the late fees and late credit report reporting for the *****
** account through a phone call with Ms. ******. Prior to this time, we were unaware of the late
fees as we do not receive statements from our client's creditors. While on the DMP, the client
continues to receive creditor statements, as well as statements from AFS. Clients are instructed
to compare their creditor statements to the AFS statements and identify any discrepancies. This
is also reflected in Ms. “****** signed DMP, Section 4.1, 4.2, and 7.3, which she acknowledged on
August 7, 2018.

Furthermore, we were unaware of the past-due credit reporting. Compounding this issue was
that Ms. ****** paid her DMP late in December 2019, January 2020, and missed her February
2020 DMP payment. Please note AFS does not report to any credit bureaus.

Our goal is to provide the best customer service to our clients and, again, regret if this was not
Ms. ******* experience. We appreciate the opportunity to respond to Ms. ******** concerns and as
a courtesy, AFS will waive four months of service fees and refund $120 to Ms. ****"".

We congratulate Ms. ****** on her successful payoff of her DMP as of March. We are happy to
have served as a partner in two successful DMP completions.

Should the BBB or Ms. ***** have further questions about this response, please contact me at
sR a A ao a aE OEE or by phone at 888.282.5492.

Respectfully,
J assica [A Bree ce

Director of Operations
American Financial Solutions

Docun
Case 2:21-cv-03816-JDW Docun

XN IDI
Case 2:21-cv-03816-JDW Docun

STATEMENT OF CREDIT DENIAL, TERMINATION, OR CHANGE

Applicant: Nakea Mathis Date:
Loan Number: 25652105506710
Address: Loan Amount: $548,250.00

Interest Rate: 4.375 %
Term: 30 years

Description of Account, Transaction, or Requested Credit:

 

 

 

 

Description of Action Taken:

 

 

 

Part |. Principal Reason(s) for Credit Denial, Termination, or Other Action Taken

A. Credit C. Income
[] No credit file , _] income insufficient for amount of credit requested
[_] Insufficient number of credit references provided [-] Unable to verify income
L] Limited credit experience
[] Unable to verify credit references D. Residency
Garnishment, attachment, foreclosure, repossession, or Cc Temporary residence
collection action or judgment ( Length of residence
1 Excessive obligations (_] Unable to verify residence
(-] insufficient income for total obligations
C] Unacceptable payment record on previous mortgage E. Other
(] Delinquent credit obligations ] Credit application incomplete
(_] Bankruptcy (-] inadequate collateral
_] Unacceptable type of credit references provided [_] Unacceptable property
L] Poor credit performance with us (_] insufficient data — property
[J] Number of recent inquiries on credit bureau report [_] Unacceptable appraisal
Unacceptable leasehold estate
B. Employment Status [_] Value or type of collateral is not sufficient
[_] Unable to verify employment [_] We do not grant credit to any applicant on the terms and
C] Length of employment conditions you have requested.

C] Temporary or irregular employment

O

 

Part fl. Disclosure of Use of Information Obtained from an Outside Source

This section should be completed if the credit decision was based in whole or in part on information that has been obtained from an
outside source.

[1] Our credit decision was based in whole or part on information obtained in a report from the consumer-reporting agency listed
below. You have a right under the Fair Credit Reporting Act to know the information contained in your credit file at the consumer-
reporting agency. The reporting agency played no part in our decision and is unable to supply specific reasons why we have
denied credit to you. You also have a right to a free copy of your report from the reporting agency, if you request it no later than
60 days after you receive this notice. In addition, if you find that any information contained in the report you receive is inaccurate
or incomplete, you have the right to dispute the matter with the reporting agency.

Name:
Address:
Telephone number (toll free):
Ellie Mae, Inc. Page 1 of 3 GSTATDENL_S 1019
GSTATDENLS (POD)

05/26/2021 01:58 PM PST
Case 2:21-cv-03816-JDW Docun

LOAN #: 25652105506710

(_] We also obtained your credit score from this consumer reporting agency and used it in making our credit decision. Your credit

score is a number that reflects the information in your credit report. Your credit score can change, depending on how the
information in your credit report changes.

Credit Agency Name:
Address:
Phone:

Your Credit Score:

Date:

Scores range from a low of to a high of
Key factors that adversely affected your credit scores:

 

 

 

 

 

[_] Number of recent inquiries on consumer report

Credit Agency Name:
Address:
Phone:

Your Credit Score:

Date:

Scores range from a low of to a high of
Key factors that adversely affected your credit scores:

 

 

 

 

 

[-] Number of recent inquiries on consumer report

Ellie Mae, Inc. age 2 of 3 GSTATDENL_S 1019
Pag f GSTATDENLS (POD)

05/26/2021 01:58 PM PST
Case 2:21-cv-03816-JDW Docun
LOAN #: 25652105506710
Credit Agency Name:

Address:
Phone:

Your Credit Score:

Date:

Scores range from a low of to a high of
Key factors that adversely affected your credit scores:

 

 

 

 

 

(-] Number of recent inquiries on consumer report
lf you have any questions regarding your credit score(s), you should contact the consumer reporting agency(ies) at the above
addresses or phone numbers.

[1 Our credit decision was based in whole or part on information obtained from an affiliate or from an outside source other than
a consumer-reporting agency. Under the Fair Credit Reporting Act, you have the right to make a written request, no later than
60 days after you receive this notice, for disclosure of the nature of this information.

lf you have any questions regarding this notice, you should contact:

CrossCountry Mortgage, LLC
1626 Locust Street Office 0422, Philadelphia, PA 19103
610-213-9438

 

Notice:

The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race, color,
religion, national origin, sex, marital status, or age (providing that the applicant has the capacity to enter into a binding contract);
because all or part of the applicant's income derives from any public assistance program; or because the applicant has in good
faith exercised any right under the Consumer Credit Protection Act. The Federal Agency that administers compliance with this law
concerning this creditor is:

 

Federal Trade Commission Federal Trade Commission
Equal Credit Opportunity Equal Credit Opportunity
Washington, DC 20580 Washington, DC 20580
202-326-2222 202-326-2222

This notification is given by: CrossCountry Mortgage, LLC
1626 Locust Street Office 0422
Philadelphia, PA 19103
440-845-3700

Notice mailed on: By:

Ellie Mae, Inc. Page 3 of 3 GSTATDENL_S 1019
GSTATDENLS (POD)

05/26/2021 01:58 PM PST
Case 2:21-cv-03816-JDW Docun

 

 

   

 

Page |
PAE AO 239 (10/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
UNITED STATES DISTRICT COURT
for the
Eastern District of Pennsylvania
WN uvco. Mods )
Plaintiff/Petitioner )
v. ) Civil Action No.
— )
Defendant/Respondent )
APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Long Form)
Affidavit in Support of the Application Instructions

I am a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.

that I am unable to pay the costs of these proceedings Do not leave any blanks: if the answer to a question is “0,”
and that I am entitled to the relief requested. Ideclare “none,” or “not applicable (N/A),” write that response. If
under penalty of perjury that the information below is you need more space to answer a question or to explain your

 

 

 

 

 

true and understand that a false statement may result answer, attach a separate sheet of paper identified with your
in a dismissal of my claims. name, your case's docket number, and the question number.
Signed: NM no Date: % | 20 Zi
1. For both you and your spouse estimate the average amount of money received from each of the following

sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
for taxes or otherwise.

 

 

 

 

 

 

 

 

 

Income source Average monthly income Income amount expected
amount during the past 12 next month
months
You Spouse You Spouse
Employment $ $ $ $
Self-employment $ $ $5 $ /
ploy 3, 000 NjA 5S, COOP Nw
Income from real property (such as rental income) $ $ $ $
Interest and dividends $ $ $
Gifts $ $ $ $
Alimony $ $ $ $
Child support $ $ $ $

 

 

 

 

 

 

 
Case 2:21-cv-03816-JDW Docun

Page 2

PAE AO 239 (10/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

 

Retirement (such as social security, pensions, annuities,
insurance)

 

Disability (such as social security, insurance payments)

 

 

Public-assistance (such as welfare)

 

Other (specify):

Bali A | Al wa] se

$
$
Unemployment payments $
$
$

 

 

 

 

 

Pili eal wl] ATL aA | A

 

Ail Al Ail FA | wa] oS

NEA

2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)

 

Total monthly income: $ S, COO $ N [A 3) OC

 

 

Employer Address Dates of employment Gross
monthly pay

 

VIA ,

 

 

 

 

 

 

 

 

 

 

 

$

3. List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is
before taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay

NLA $

$

$

 

 

 

 

 

 

4. How much cash do you and your spouse have? $

 

Below, state any money you or your spouse have in bank accounts or in any other financial institution.

 

 

 

 

Financial institution Type of account Amount you have Amount your
spouse has
$
‘AY . . $ s
Case. Cwgele ines 3 00 wt AS
J $  f
$
$ $

 

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
 

Case 2:21-cv-03816-JDW Docun

Page 3
PAE AO 239 (10/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

S. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
household furnishings.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assets owned by you or your spouse
Home (Value) $ i 4
Other real estate (Value) $
Motor vehicle #1 (Value) $
Make and year:
Model:
Motor vehicle #2 (Value) $
Make and year: |
Model:
Other assets (Value) $
Other assets (Value) $
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money
Ny i ; $
$ $
$ $
7. State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only) Relationship Age
N HA

 

 

 

 

 

 
 

Case 2:21-cv-03816-JDW Docun

Page 4

PAE AO 239 (10/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

 

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You Your spouse

Rent or home-mortgage payment (including lot rented for mobile home)

Are real estate taxes included? [] Yes [] No $ | 6 yi

Is property insurance included? [1 Yes TL] No Z SOO I Hh
Utilities (electricity, heating fuel, water, sewer, and telephone) $ 2StD 6
Home maintenance (repairs and upkeep) $ p
Food $s OM P
Clothing $ i
Laundry and dry-cleaning $ Ly, O P
Medical and dental expenses $ +H isa 5
Transportation (not including motor vehicle payments) $ +. 200 6
Recreation, entertainment, newspapers, magazines, etc. $ 6
Insurance (not deducted from wages or included in mortgage payments)

Homeowner's or renter's: $ 6

Life: $ | S50 P

Health: $ | S O p

Motor vehicle: $ QOO p

Other: $ p
Taxes (not deducted from wages or included in mortgage payments) (specify): $ §
Installment payments |

Motor vehicle: $ SOO B

Credit card (name): $ 6

Department store (name): $ P

Other: $ 485 0) p
Alimony, maintenance, and support paid to others $ P

 

 

 

 
 

Case 2:21-cv-03816-JDW Docun

Page 5

PAE AO 239 (10/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

 

 

Regular expenses for operation of business, profession, or farm (attach detailed $
statement)
Other (specify): $ 6

 

 

10.

11.

12.

13.

 

 

 

Total monthly expenses: § oy, COO P N A,

Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
next 12 months?

[ ]Yes M No If yes, describe on an attached sheet.

Have you paid — or will you be paying — an attorney any money for services in connection with this case,
including the completion of this form? L_] Yes AEXINo

If yes, how much? $
If yes, state the attorney's name, address, and telephone number:

Have you paid — or will you be paying — anyone other than an attorney (such as a paralegal or a typist) any money
for services in connection with this case, including the completion of this form? C] Yes ISgno

If yes, how much? $
If yes, state the person's name, address, and telephone number:

Provide any other information that will help explain why you cannot pay the costs of these proceedings.

Identify the city and state of your legal residence.

Your daytime phone number: Nv [A

Your age: Your years of schooling:

Last four digits of your social-security number:
 

Cas 21-cV-03816-JDW Doce
AaKed caspgignon 03

Be ~—

’OcO Ob40 OOOL 213, ‘ibe?

 
   

| 2 fl

1000 .
19106 R2305

 

 

 

-©

~~
=
@
a
eo
©
fe
=
—

 

 

 
